Kellogg, J. (concurring):
The fall of the door without any apparent cause is some evidence that it was not properly secured. When the defendant received this foreign-loaded car upon its road, the only duty it owed was a proper inspection to see that it was in suitable condition for service. It would naturally seem that a proper inspection would have disclosed the fact that the door was not properly secured, or was so constructed that in its ordinary use it might fall from the car. There is evidence of an inspection, but the fall of the door unaccounted for is some evidence that there could not have been a proper inspection. The questions are: Was the door properly secured; if not, would a reasonable inspection have disclosed the fact; was there such an inspection ?
Lyon, J., concurred.